MEMORANDUM **
Ruben Alonso Montes de Oca Reynoso, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of Reynoso’s request for voluntary departure and denial of his motion for reconsideration. We dismiss the petition for review in part and deny in part.
We lack jurisdiction over the IJ’s denial of Reynoso’s application for cancellation of removal because Reynoso did not timely petition this court for review of the IJ’s finding regarding the 10-year continued physical presence requirement. See Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). Moreover, review would be futile because the IJ also found Reynoso ineligible for cancellation of removal because he had no qualifying relative as required by 8 U.S.C. § 1229b(b)(l)(D), and Reynoso never contested that finding before the BIA or this court. See Montero-Martinez v. Ashcroft, 277 F.3d at 1145.
We pretermit review of Reynoso’s challenge to the BIA’s denial of his motion for reconsideration because even were it successful, the IJ’s denial of voluntary departure would still stand. See 8 U.S.C. § 1229c(f); Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2002) (section 1229e(f) divests this court of all jurisdiction to review discretionary denials of voluntary departure).
We lack jurisdiction over Reynoso’s ineffective assistance of counsel contention, raised for the first time in his reply brief, because he failed to administratively exhaust this claim with the BIA. See 8 U.S.C. § 1252(d)(1); Hernandez-Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
We grant Reynoso’s motion to file a late reply brief. The clerk shall file the reply brief received on March 5, 2004.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.